Citation Nr: 0604431	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, to include as due to exposure to Agent Orange.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2004, and again in July 2005, the Board remanded this 
claim to the RO for further development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran was not treated in service for shortness of 
breath, there is no evidence of a respiratory disorder 
associated with Agent Orange exposure, and a current finding 
of a disorder manifested by shortness of breath has not been 
identified.  

2.  The veteran's diabetes mellitus does not require 
restriction of activities; it requires restricted diet, 
insulin twice daily, and visits to a diabetic care provider 
at two-to-three month intervals.


CONCLUSIONS OF LAW

1.  Claimed shortness of breath was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1116 (West 1991); 38 
U.S.C.A. §§ 1110, 1113, 1116 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2005); 68 Fed.Reg. 59,540 (October 16, 2003).  

2.  Diabetes mellitus is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. 

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, 
to May 7, 1975, and develops a disease associated with 
herbicide exposure, exposure to the herbicide agent during 
active military, naval, or air service, is presumed.  Service 
in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2005).  

The following diseases shall be service-connected, even 
though there is no record of such disease during service: 
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2005).  Chronic lymphocytic 
leukemia was added effective October 16, 2003. 68 Fed.Reg. 
59,540 (October 16, 2003).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

The law and regulations in effect at that time the veteran 
initiated his claim provided that exposure to herbicide or 
Agent Orange will be presumed in those veterans who served in 
Vietnam and develop a disease associated with herbicide 
exposure.  In December 2001, new legislation was enacted 
which provided that a veteran who served in Vietnam is 
presumed to have been exposed to herbicide or Agent Orange.  
While this change in the law affects the veteran's claim, the 
change in law is more advantageous to him since exposure to 
herbicide or Agent Orange is now presumed for veterans who 
served in Vietnam during the specified time period no matter 
what diseases they may have.  Additionally, under the law in 
effect at the time the veteran initiated his claim, 
respiratory cancer had to become manifest within 30 years 
after departure from Vietnam.  However, the Veterans 
Education and Benefits Expansion Act of 2001 eliminated the 
30 year restriction.  Furthermore, chronic lymphocytic 
leukemia has been added to the diseases associated with 
herbicide or Agent Orange exposure.  However, this change 
does not affect the veteran's claim since he is not claiming 
that he has this disease.  For these reasons, the Board 
concludes that there is no prejudice to the veteran by the 
Board considering this case at the present time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

The veteran claims that he has shortness of breath which was 
incurred in service.  In order to prevail on this claim the 
medical evidence must show that he currently has a disorder 
manifested by shortness of breath that is related to his 
military service.  It is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

With the above criteria in mind, the Board finds that the 
claim for direct service connection must be denied.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  While 
private medical records show that in 1998 the veteran 
complained of chest discomfort, no disorder was diagnosed.  
VA outpatient treatment records beginning in 1999 show no 
respiratory disorder.  A March 2004, VA chest X-ray was noted 
to be normal.  The veteran was examined by VA in July 2004.  
Respiratory rated was noted to be 20.  There was no finding 
of any respiratory disorder.  

The veteran's service medical records indicate that he had 
Vietnam service.  He may thus be presumed to have been 
exposed to herbicide or Agent Orange.  The only respiratory 
disorder which is presumed to be caused by exposure to 
herbicide or Agent Orange is respiratory cancers.  However, 
there is no evidence of this disease at any time following 
service.  Therefore, the claimed shortness of breath may not 
be presumed to have been incurred in service due to exposure 
to herbicide or Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) 
(2005).  

Service connection may only be granted for disability 
resulting from disease or injury.  As such, a disability must 
be present.  However, the medical evidence does not show that 
the veteran currently has respiratory disorder causing 
shortness of breath.  In the absence of proof of a present 
disability, there is no valid claim.  38 C.F.R. § 3.303 
(2005); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

There is no evidence of a shortness of breath or any 
respiratory disorder in service. There is no evidence of a 
respiratory disorder that is associated with exposure to 
herbicide or Agent Orange.  There is no evidence of a present 
respiratory disorder manifested by shortness of breath.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection.  38 U.S.C.A. § 1116 (West 
1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2005); 68 Fed.Reg. 59,540 (October 16, 2003).

The Board has also considered the veteran's own assertions in 
this matter.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in- service experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.   The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinion as to etiology and a medical 
diagnosis competent.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").   Thus, the veteran's 
personal opinion that he has a disability that began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Increased Initial Evaluation 

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 20 percent for 
diabetes mellitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).  

Under Diagnostic Code 7913, diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 disability evaluation.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent disability evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants a 40 percent disability 
evaluation.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet warrants a 20 percent disability evaluation.  Diabetes 
mellitus manageable by restricted diet only warrants a 10 
percent disability evaluation.  

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913. Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, do not request a 
glucose tolerance test solely for rating purposes.  38 CFR § 
4.119, Diagnostic Code 7913 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence of record indicates that the veteran does not 
meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  Neither the private medical 
records dated from 1999 or the VA records dated from 1999 
show evidence that the veteran must regulate his activities 
due to his diabetes mellitus.  Although the veteran requires 
insulin twice daily and a restricted diet, as evidenced in 
the record on VA examination in July 2004, there is no 
indication that the veteran must regulate his activities.  On 
the contrary, it was noted by the VA examiner who evaluated 
him in July 2004 that although the veteran stated that he has 
a restriction of his activities due to lack of balance and 
being hardly able to walk the veteran subsequently reported 
that he exercises daily by walking a school track for a mile 
to a mile and a half twice a day with no difficulty.  In 
addition it is noted that the veteran was able to bathe, and 
dress himself, eat and prepare meals as well as drive short 
distances.  There is no indication that he was instructed to 
regulate his activities, and no evidence that he actually 
refrained from any activities of his own accord.  As the 
veteran is not required to regulate his activities, he does 
not meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  Although the veteran has 
asserted that he regulates his activities, the Board finds 
the medical evidence, which contains a finding by the July 
2004 examiner that the veteran has no apparent regulation of 
his activities based on his history and reported ability to 
exercise daily by walking, more probative.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, for purposes of the rating 
schedule, his overall disability has not changed and a 
uniform rating is warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in April 2001 and again 
in December 2004.  

The April 2001 and the December 2004 letters satisfied the 
content requirement of a VCAA notice.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

The VCAA letters informed the appellant concerning the 
information and evidence necessary to substantiate his claim.  
The letters explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the VCAA notice letters also contained the "fourth 
element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

The timing of the April 2001 VCAA notice letter complied with 
the requirements of Pelegrini.  That notice was sent prior to 
the initial RO denial in April 2002.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined by VA and medical records have been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for shortness of breath, to include as due 
to exposure to Agent Orange, is denied.  

Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


